(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
PoR cuanto, dictada sentencia en este pleito decretando el desahucio del demandado éste apeló de ella el 2 de junio en curso;
PoR cuanto, el demandado no ha depositado en la corte de distrito las cantidades debidas, dentro de los cinco días concedidos por la sección 12 de la Ley de Desahucio;
Poe cuanto, si bien la corte inferior concedió al apelante una prórroga que vencería después de dichos cinco días para consignar las cantidades debidas, tal prórroga es nula, se-gún lo hemos, declarado en el caso de Figueroa v. Sepúlveda, 24 D.P.R., 690;
Por tanto, se desestima la presente apelación, a instan-cia del apelado.